In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00169-CR



       KEVIN DARNELL HURNDON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 45658-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION
          Kevin Darnell Hurndon entered an open plea of guilty to habitual theft, a state jail felony.

See TEX. PENAL CODE ANN. § 31.03(e)(4)(D) (West Supp. 2017). The trial court found Hurndon

guilty and sentenced him to six months’ confinement in state jail. Hurndon appeals.

          Hurndon’s attorney has filed a brief which states that he has reviewed the record and has

found no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the trial court

proceedings. To meet the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced on appeal. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252
S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503,

509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel

Op.] 1978). Counsel also filed a motion with this Court seeking to withdraw as counsel in this

appeal.

          On November 16, 2017, counsel mailed copies of the brief and the motion to withdraw to

Hurndon. Hurndon was also informed of his rights to review the record and file a pro se response,

and was provided with a motion for pro se access to the appellate record lacking only his signature.

By letter dated November 21, 2017, this Court informed Hurndon that his motion for pro se access

to the appellate record was due on or before December 1, 2017. On December 8, 2017, this Court

granted Hurndon’s motion for pro se access to the appellate record and further informed him that

his pro se response was due on or before January 8, 2018.         On January 22, 2018, we notified


                                                   2
Hurndon that the case would be set for submission on the briefs on February 12, 2018. We received

neither a pro se response from Hurndon nor a motion requesting an extension of time in which to

file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court.1




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            February 12, 2018
Date Decided:              February 14, 2018

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of Hurndon in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should Hurndon desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3